DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 7-8, pertaining to 35 U.S.C 103 rejection, filed 04/01/2021 for claim(s) 1, 9 and 10 with respect the reference Ikeuchi used have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner doing the rejection using newly found reference Cheng (US # 20100259233) which teaches the newly added limitation as presented in the office action below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Odaohhara et al. (US # 20080297116), in view of the US Patent Application Publication by Cheng (US # 20100259233), in view of the US Patent Application Publication by Goto (US # 20090121682) and in view of the US Patent Application Publication by Hamaguchi (US # 20030108142).

Regarding Claim 1, Odaohhara teaches in Figures 2 and 3, a battery pack (10, [0031, line 7]) comprising: 
a secondary battery ([0052, lines 1-5], Claim 8, lines 1-16); 
a secondary battery protecting integrated circuit (Considering battery protecting integrated circuit as combination of MPU 21 and “protection circuit” included in MPU21, [0008, lines 7-10, 0009, lines 7-8]) configured to protect the secondary battery [0012, lines 8-14]; 
at least one sensor (27) configured to output a fault signal indicating sensing of a fault in the battery pack [0038, lines 1-5];
a detecting circuit (MPU 21) configured to output a fault detection signal indicating a detection of the fault signal [0008, lines 7-10, 0040]; 
Odaohhara fails to teach:
a delay circuit configured to output a pulse delaying from the fault detection signal; and 
a counter configured to count a number of generating the pulse, 
Cheng teaches in Figure 2-3B, a delay circuit (306) configured to output a pulse delaying from the fault detection signal (As illustrated in Figure 2 and 3A, the fault detector has a logical unit 304 having a delay unit 306, the delay unit 306 is part of the logical unit 304, hence the delay unit 306 has pulsating output “logical one’s or zeroes” delaying the output V_CMP from comparator 302 ); and 
a counter (308, Fig 3B) configured to count a number of generating the pulse (Counter 308 is part of the logical unit 304, hence output V_SW of the counter 308 is pulsating “logical one’s or zeroes”).
(Combination of Q3 and Q4, see Fig 2) connecting a delay circuit (306) to a counter (308), the decision prohibiting circuit being configured to receive an output from the counter so as prohibit a fault detection in the detecting circuit [0020, lines 21-26, 0023].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a fault detection circuit having a delay unit and a counter counting pulses within the apparatus of Odaohhara as taught by Cheng, in order to provide backup fault detection in case the existing detection circuitry fails or malfunctions, thus improving the efficiency of the system.
The combination of Odaohhara and Cheng fail to teach:
the counter having at least N bits (N is an integer greater than 1),
Goto teaches in Figures 1 and 7, a battery protection circuit (1) having a counter (12) configured to count a number of generating the pulse [0015, lines 2-4] using N flip-flops connected in a cascade connection (N is an integer greater than 1) (see Fig 7, [0021, lines 5-7]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a cascaded counter counting pulses within the apparatus of Odaohhara and Cheng as taught by Goto, in order reduce propagation delays thus reducing error in counting large number of bits.
The combination of Odaohhara, Cheng and Goto fail to teach:
 wherein the counter stops an operation until a count of 2(N-1).
Hamaguchi teaches in Figures 1-4, an Up/Down counter [0002] stops an operation until a count of 2(N-1) [0032, lines 9-11].


Regarding Claim 2, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 1.
The combination of Odaohhara, Cheng and Hamaguchi fail to teach:
a stopping circuit configured to stop the count of the pulse by the counter based on the carry output from the counter.
Goto further teaches a stopping circuit (Considering Stopping Circuit as combination of Logic Circuit 11 and Switches M21 and M22) configured to stop the count of the pulse by the counter based on the carry output from the counter [0097].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stopping circuit within the apparatus of Odaohhara, Cheng, Goto and Hamaguchi as taught by Goto, in order to break connection between the battery and charger/load, thus preventing from heating and burning.

Regarding Claim 3, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 2.
The combination of Odaohhara, Cheng and Hamaguchi fail to teach:

Goto further teaches:
teaches wherein the stopping circuit fixes an electric potential of at least one of a pathway of inputting the fault signal into the detecting circuit and a pathway of inputting the pulse into the counter [0097, 0099].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stopping circuit within the apparatus of Odaohhara, Cheng and Hamaguchi as taught by Goto, in order to break connection between the battery and charger/load, thus preventing from heating and burning.

Regarding Claim 4, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 1.
The combination of Odaohhara, Cheng and Hamaguchi fail to teach:
a setting circuit configured to set electrical characteristics of the secondary battery protecting integrated circuit in response to the count value held by the counter.
Goto further teaches:
a setting circuit (Fig 7, Flip-Flop circuits FF1 through FFn) configured to set electrical characteristics of the secondary battery protecting integrated circuit in response to the count value held by the counter [0098].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stopping circuit within the apparatus of Odaohhara, 

Regarding Claim 5, Odaohhara, Goto, Hamaguchi and Ikeuchi teaches the apparatus of claim 4.
The combination of Odaohhara, Hamaguchi and Ikeuchi fail to teach:
a detecting part configured to detect at least one of overcharge, overdischarge, discharge overcurrent, and charge overcurrent of the secondary battery, and 
a control circuit configured to output a control signal from at least one control terminal in response to a detection result obtained by the detecting part, 
wherein the electrical characteristics are at least one of an electrical characteristic of the detecting part, an electrical characteristic of the control circuit, and an output impedance of the control terminal.
Goto further teaches:
a detecting part (Considering Circuits 2-5 as detecting part, See [0042-0045]) configured to detect at least one of overcharge, overdischarge, discharge overcurrent, and charge overcurrent of the secondary battery [0070, 0095], and 
a control circuit (Considering control circuit as CMP1-CMP4) configured to output a control signal from at least one control terminal in response to a detection result obtained by the detecting part [0092-0093], 
wherein the electrical characteristics are at least one of an electrical characteristic of the detecting part, an electrical characteristic of the control circuit, and an output impedance of the control terminal.


Regarding Claim 6, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 1.
Odaohhara further teaches wherein the sensor outputs the fault signal in a case where the sensor senses unsealing of a cover of covering the battery pack [0013, lines 11-12, 0053].

Regarding Claim 9, Odaohhara teaches in Figures 2 and 3, a secondary battery protecting integrated circuit (Considering battery protecting integrated circuit as combination of MPU 21 and “protection circuit” included in MPU21, [0008, lines 7-10, 0009, lines 7-8]) for protecting a secondary battery ([0052, lines 1-5], Claim 8, lines 1-16), the secondary battery protecting integrated circuit comprising: 
a detecting circuit (MPU 21) configured to detect a fault signal indicating sensing of a fault in the battery pack including the battery pack (Impact sensor 27 senses impact data of the battery pack 11 and feeds to MPU 21, 0038, lines 1-5]) and to output a fault detection signal indicating a detection of the fault signal [0008, lines 7-10, 0040]; 

a delay circuit configured to output a pulse delaying from the fault detection signal; and 
a counter configured to count a number of generating the pulse, 
Cheng teaches in Figure 2-3B, a delay circuit (306) configured to output a pulse delaying from the fault detection signal (As illustrated in Figure 2 and 3A, the fault detector has a logical unit 304 having a delay unit 306, the delay unit 306 is part of the logical unit 304, hence the delay unit 306 has pulsating output “logical one’s or zeroes” delaying the output V_CMP from comparator 302 ); and 
a counter (308, Fig 3B) configured to count a number of generating the pulse (Counter 308 is part of the logical unit 304, hence output V_SW of the counter 308 is pulsating “logical one’s or zeroes”).
a detection prohibiting circuit (Combination of Q3 and Q4, see Fig 2) connecting a delay circuit (306) to a counter (308), the decision prohibiting circuit being configured to receive an output from the counter so as prohibit a fault detection in the detecting circuit [0020, lines 21-26, 0023].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a fault detection circuit having a delay unit and a counter counting pulses within the apparatus of Odaohhara, as taught by Cheng, in order to provide backup fault detection in case the existing detection circuitry fails or malfunctions, thus improving the efficiency of the system.



the counter having at least N bits (N is an integer greater than 1),
Goto teaches in Figures 1 and 7, a battery protection circuit (1) having a counter (12) configured to count a number of generating the pulse [0015, lines 2-4] using N flip-flops connected in a cascade connection (N is an integer greater than 1) (see Fig 7, [0021, lines 5-7]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a cascaded counter counting pulses within the apparatus of Odaohhara and Cheng as taught by Goto, in order reduce propagation delays thus reducing error in counting large number of bits.
The combination of Odaohhara, Cheng and Goto fail to teach:
 wherein the counter stops an operation until a count of 2(N-1).
Hamaguchi teaches in Figures 1-4, an Up/Down counter [0002] stops an operation until a count of 2(N-1) [0032, lines 9-11].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include N-bit Gray Counter within the apparatus of Odaohhara, Cheng and Goto as taught by Hamaguchi, in order to eliminate interference among the signals within the counter by reducing electric noise resulting from simultaneous change of a plurality of bits (see Hamaguchi, [0004, lines 15-17 and 0005, lines 11-12]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Odaohhara et al. (US # 20080297116), in view of the US Patent Application Publication by Goto (US # 20090121682), in view of the US Patent Application Publication by Hamaguchi (US # 20030108142) and in view of the US Patent Application Publication by Cheng (US # 20100259233).

Regarding Claim 10, Odaohhara teaches in Figures 2 and 3, a data reading method of reading a data from a secondary battery (11) protecting integrated circuit (Impact sensor 27 senses impact data of the battery pack 11 and feeds to protecting integrated circuit  MPU 21, 0038, lines 1-5]) of protecting a battery pack (Claim 8, line 16, [0012, lines 8-14]), the secondary battery protecting integrated circuit including an input terminal (A/D#3 and INT) from which a fault signal (Impact Signal) indicating sensing of a fault in the battery pack including the battery pack is input (Claim 8, line 16, [0012, lines 8-14]), 
a detecting circuit (MPU 21) configured to output a fault detection signal indicating a detection of the fault signal [0008, lines 7-10, 0040], and
Odaohhara fails to teach:
a delay circuit configured to output a pulse delaying from the fault detection signal, and 
a counter configured to count a number of generating the pulse, the counter having at least N bits (N is an integer greater than 1),
the data reading method comprising: 
inputting a check signal into the input terminal, and 

Goto teaches in Figure 1, a battery protection circuit (1) having a delay circuit (7) configured to output a pulse delaying from the fault detection signal [0097, lines 1-3, 0105, lines 3-5], and 
a counter (12) configured to count a number of generating the pulse [0015, lines 2-4], the counter having at least N bits (N is an integer greater than 1) (see Fig 7, [0021, lines 5-7]), the data reading method comprising:
inputting a check signal into the input terminal [0010, lines 2-3, 8-9]; and 
counting the check pulse until a carry is output from the counter [0097].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a delay circuit with a counter counting pulses within the apparatus of Odaohhara, as taught by Goto, in order additionally optimize the battery detection system by enabling count delay times of a plurality of abnormal detecting functions.
The combination of Odaohhara and Goto fail to teach:
stopping an operation of the counter until a count of 2(N-1).
Hamaguchi teaches an Up/Down counter stopping an operation of the counter until a count of 2(N-1) [0032, lines 9-11].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include N-bit Gray Counter within the apparatus of Odaohhara and Goto, as taught by Hamaguchi, in order to eliminate interference among the signals within the counter by reducing electric noise resulting from simultaneous change of a plurality of bits (see Hamaguchi, [0004, lines 15-17 and 0005, lines 11-12]).

inputting a check pulse into the input terminal; and 
counting the check pulse until a carry is output from the counter, 
receiving, by a detection prohibiting circuit connecting the delay circuit to the counter, the carry from the counter so as to prohibit a fault detection in the detecting circuit.
Cheng teaches in Figure 2-3B,
inputting a check pulse into the input terminal (Input of counter 308 is fed from delay unit 306, the fault detector has a logical unit 304 having a delay unit 306, the delay unit 306 is part of the logical unit 304, hence the delay unit 306 has pulsating output “logical one’s or zeroes”); and 
counting the check pulse until a carry is output from the counter (Counter 308 is part of the logical unit 304, hence output V_SW of the counter 308 is pulsating “logical one’s or zeroes”), 
receiving, by a detection prohibiting circuit (Combination of Q3 and Q4, see Fig 2) connecting a delay circuit (306) to a counter (308), the carry from the counter so as to prohibit a fault detection in the detecting circuit [0020, lines 21-26, 0023].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a fault detection circuit having a delay unit, a counter and detection prohibiting circuit within the apparatus of Odaohhara, Goto and Hamaguchi as taught by Cheng, in order to provide backup fault detection in case the existing detection circuitry fails or malfunctions, thus improving the efficiency of the system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara, Cheng, Goto and Hamaguchi as applied to claim 6, in further view of the WIPO Patent Application Publication by Nippa et al. (WO # 2014026093A1).

Regarding Claim 7, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 6.
Odaohhara further teaches unsealing using a sensor (Impact Sensor 27, [0038, lines 1-5]).
The combination of Odaohhara, Goto, Hamaguchi and Ikeuchi fail to teach:
wherein the sensor is a light-receiving sensor (Light Detector 110).
Nippa teaches sensor is a light-receiving sensor (Light Detector 110).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a light detector within the apparatus of Odaohhara, Cheng, Goto and Hamaguchi, as taught by Nippa, in order to accurately determine battery strain by using low-cost methodology.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara, Cheng, Goto and Hamaguchi as applied to claim 6, in further view of the US Patent Application Publication by Shimizukawa et al. (US # 20160089092).

Regarding Claim 8, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 6.
[0038, lines 1-5].
The combination of Odaohhara, Cheng, Goto and Hamaguchi fail to teach:
wherein the sensor is a mechanical switch sensing the unsealing.
Shimizukawa teaches impact detection using a sensor is a mechanical switch [0021, 0070, lines 3-5].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using mechanical switch as sensor within the apparatus of Odaohhara, Cheng, Goto and Hamaguchi, as taught by Shimizukawa, in order detect battery stain by implementing lower cost system.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara, Cheng, Goto and Hamaguchi, in further view of the US Patent Application Publication by Shibata et al. (US # 20110215765).

Regarding Claim 11, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 1.
The combination of Odaohhara, Cheng, Goto and Hamaguchi fail to teach:
wherein the counter is constantly supplied with electric power from the secondary battery so as to enable to count the number of generating the pulse and holding the counted number using the N flip-flops in the counter as a history of the fault in the battery pack.
(62) is constantly supplied with electric power from a secondary battery (62 is located in battery pack 50, hence it receives power from the battery pack) so as to enable to count the number of generating the pulse and holding the counted number using the N flip-flops in the counter as a history of the fault in the battery pack [0028].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using counter having flip-flops within the apparatus of Odaohhara, Cheng, Goto and Hamaguchi, as taught by Shibata, in order enhance the battery protection by using counters having digital control for reliability.

Regarding Claim 12, Odaohhara, Cheng, Goto and Hamaguchi teaches the apparatus of claim 9.
The combination of Odaohhara, Cheng, Goto and Hamaguchi fail to teach:
wherein the counter is constantly supplied with electric power from the secondary battery so as to enable to count the number of generating the pulse and holding the counted number using the N flip-flops in the counter as a history of the fault in the battery pack.
Shibata teaches a counter (62) is constantly supplied with electric power from a secondary battery (62 is located in battery pack 50, hence it receives power from the battery pack) so as to enable to count the number of generating the pulse and holding the counted number using the N flip-flops in the counter as a history of the fault in the battery pack [0028].


Regarding Claim 13, Odaohhara, Goto Hamaguchi and Cheng teaches the apparatus of claim 10.
The combination of Odaohhara, Goto Hamaguchi and Cheng fail to teach:
constantly supplying electric power from the secondary battery so as to enable to count the number of generating the pulse and holding the counted number using the N flip- flops in the counter as a history of the fault in the battery pack.
Shibata teaches constantly supplying electric power from the secondary battery so as to enable to count the number of generating the pulse and holding the counted number using the N flip- flops in the counter as a history of the fault in the battery pack (Counter 62, [0028-0030]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using counter having flip-flops within the apparatus of Odaohhara, Cheng, Goto and Hamaguchi, as taught by Shibata, in order enhance the battery protection by using counters having digital control for reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Mashiko (US # 20060098366) teaches a battery protecting circuit comprising:
a battery protecting circuit in which a delay circuit for generating delay times for a plurality of abnormality detecting functions is realized without increasing a circuit scale. A control circuit of a battery protecting circuit is provided with a function of, when an abnormality requiring a short delay time is detected while a delay time is counted, resetting count of the delay time for the detected abnormality (Fig 1, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859